DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 06/18/2021 has been entered.   Upon entering the submission, claims 1 and 2 are amended.  Claims 3-7 are cancelled.  Claims 1-2, and 8-16 are pending.  Claims 9-16 remain withdrawn.  Claims 1-2 and 8 are under examination on the merits.   
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(b)
The 112(b) rejection over claims 21-24, 26-29, and 32-33 is withdrawn.  

Claim rejection under 35 U.S.C.§102(a)(1)/103(a)
 
Applicants’ amendments to claims 1-2, and 8 and arguments have been considered, but not sufficient to overcome the rejection.
Specifically, Applicants’ argument is on the ground that there is no inherency of the claimed physical properties of CRC, AUL, 10-min WAUL GBP, 5-min Gel-Vacuum AUL and vortex time in claim 1 from the structural limitations of the claimed super absorbent polymer comprising: a base polymer powder containing a first crosslinked polymer of a water-soluble ethylene-based unsaturated monomer having an acidic group in which at least a part thereof is neutralized; and a surface-crosslinked layer containing a second crosslinked polymer formed on the base polymer powder in which the first crosslinked polymer is additionally crosslinked via a suppressing rewetting phenomenon, wherein the process of making claimed super absorbent polymer involves using a carbonate foaming agent and an anionic surfactant at the time of polymerization of the super absorbent polymer.  See pages 9-10 of Applicants’’ Remarks.   
Applicants’ argument is found not persuasive because Applicants fail to address the well-established assumption:  A product is not spreadable from its properties.  The super absorbent polymer of Example 1E of the `273 publication is same or clearly similar with the super absorbent polymer of claims 1-2 and 8 because the `273 publication discloses a super absorbent polymer comprising: a base polymer powder containing a first crosslinked polymer of a water-soluble ethylene-based unsaturated monomer having an acidic group in which at least a part thereof is neutralized; and a surface-crosslinked layer containing a second crosslinked polymer formed on the base polymer powder in which the first crosslinked polymer is additionally crosslinked via a surface crosslinking agent; and a method of preparing the super absorbent polymer.  Specifically, the superabsorbent polymer  of Example 1E of the `273 publication is prepared by 1) performing thermal polymerization of a monomer composition comprising the water-soluble ethylene-based unsaturated monomer having the acidic group in which at least the part thereof is neutralized, a carbonate forming agent, a surfactant and a polymerization initiator to form a hydrogel polymer, wherein the carbonate forming agent is finely calcined sodium carbonate, the surfactant is allyl-100EO-10-PO-acetyl, and the polymerization initiator is sodium peroxodisulphate/hydrogen peroxide/ascorbic acid. The surface post-crosslinking of the precursors thus obtained ("PC") was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a 3-CO-.  More importantly, the `273 publication teaches the surfactant can be ionic surfactant [0036], which is anionic or cationic surfactant.  Furthermore, the `273 publication teaches the surfactant can be an anionic surfactant sodium laurylethersulphate (Example 10, TABLE 1).  The `273 publication teaches the ST values of the water-absorbing polymers according to the above-described inventive examples are more than 50 mN/m, preferably more than 55 mN/m, more preferably more than 60 mN/m and most preferably more than 62 mN/m. The ST value must not exceed a value of 68 nM/m.  Advantageously, this minimizes the rewet value (e.g. backsheet rewet) in the diapers and maintains the capillarity of the superabsorbent in the absorbent core of the diapers, see [0193].  
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP2113 (III).  Therefore, the rejection under 35 U.S.C.§102(a)(1)/103(a) is indeed appropriate, and maintained.

The following rejections are necessitated by the amendment filed 06/18/2021:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US2014/0312273 (“the `273 publication”) issued as US 9,555,148 to Wattebled et al. 

The `273 publication discloses superabsorbent polymers with rapid absorption properties and to processes for production and applications of the superabsorbent polymers. The method for producing a water-absorbing polymer comprising: (i) mixing (α1) 0.1 to 99.999 wt % polymerizable, ethylenically unsaturated, acid-group-containing monomers; (α2) 0 to 70 wt % polymerized ethylenically unsaturated, monomers copolymerizable with (α1); (α3) 0.00 1 to 10 wt %, cross-linking agent(s); (α4) 0 to 30 wt % water-soluble polymers; and (α5) 0 to 20 wt % additive(s), wherein the total quantity by weight of (α1) to (α5) amounts to 100 wt %, (ii) radical polymerization while cross-linking, in order to form a hydrogel polymer, (iii) drying the hydrogel polymer, (iv) grinding and sifting the water-absorbing polymer, (v) surface post-cross-linking the hydrogel polymer, and (vi) drying and processing the polymer, wherein, before the admixture of the initiator and the start of radical polymerization, 0.01 to 5 wt % of a surfactant, relative to acrylic acid, 0.01 to 5 wt % foaming agent, are added, see Abstract.   Many specific  surfactant allyl-100EO-10-PO-acetyl, and 0.2% light sodium carbonate, and the polymerization initiator is sodium peroxodisulphate/hydrogen peroxide/ascorbic acid, see [0163-0166]. The surface post-crosslinking of the precursors thus obtained ("PC") was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a period of 90 min in a drying cabinet, and the results for Example 1E are summarized in Table 2, see [0166]. In terms of the surfactant “allyl-100EO-10-PO-acetyl”, the “acetyl” of the surfactant is a polar group, and could be function as an anionic surfactant when exposed to basic condition of 70% neutralized acrylic acid under high temperature (100 °C) because the alpha hydrogen of the acetyl CH3-CO- may be partially deprotonated into -CH2-CO-, which would lead to the same or similar superabsorbent polymers.  The `273 publication teaches the surfactant can be an ionic surfactant [0036], which is anionic or cationic surfactant.  More importantly, the `273 publication teaches the surfactant can be an anionic surfactant sodium laurylethersulphate (Example 10, TABLE 1).  The `273 publication discloses the ST values of the water-absorbing polymers according to the above-described inventive examples are more than 50 mN/m, preferably more than 55 mN/m, more preferably more than 60 mN/m and most preferably more than 62 mN/m. The ST value must not exceed a value of 68 nM/m.  Advantageously, this minimizes the rewet value (e.g. backsheet rewet) in the diapers and maintains the capillarity of the superabsorbent in the absorbent core of the diapers, see [0193].  Therefore, the `273 publication teaches the structural limitations of the claimed super absorbents.
In terms of the physical properties of claims 1-2 and 8, the `273 publication discloses 1) an average particle diameter of 300 pm to 600pm, and 2) CRC of 28 g/g or more, see Examples 1A-1E summarized in Table 2, see [0150, and 0163-0166].   In terms of the other claimed physical properties, AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed rapid absorption properties.
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP2113 (III).
It has long been recognized that a product is inseparable from its properties.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Alternatively, claims 1-2 and 8 are also subject to the following 103(a) rejection:

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The `273 publication discloses superabsorbent polymers with rapid absorption properties and to processes for production and applications of the superabsorbent polymers. The method for producing a water-absorbing polymer comprising: (i) mixing (α1) 0.1 to 99.999 wt % polymerizable, ethylenically unsaturated, acid-group-containing monomers; (α2) 0 to 70 wt % polymerized ethylenically unsaturated, monomers copolymerizable with (α1); (α3) 0.00 1 to 10 wt %, cross-linking agent(s); (α4) 0 to 30 wt % water-soluble polymers; and (α5) 0 to 20 wt % additive(s), wherein the total quantity by weight of (α1) to (α5) amounts to 100 wt %, (ii) radical polymerization while cross-linking, in order to form a hydrogel polymer, (iii) drying the hydrogel polymer, (iv) grinding and sifting the water-absorbing polymer, (v) surface post-cross-linking the hydrogel polymer, and (vi) drying and processing the polymer, wherein, before the admixture of the initiator and the start of radical polymerization, 0.01 to 5 wt % of a surfactant, relative to acrylic acid, 0.01 to 5 wt % foaming agent, are added, see Abstract.   Many specific examples are disclosed in the publication.  Specifically, Example 1E discloses a method of making the superabsorbent polymers with using 0.3% surfactant allyl-100EO-10-PO-acetyl, and 0.2% light sodium carbonate, and the polymerization initiator is sodium peroxodisulphate/hydrogen peroxide/ascorbic acid, see [0163-0166]. The surface post-crosslinking of the precursors thus obtained ("PC") was effected by coating with a solution consisting of ethylene carbonate/water/aluminum lactate/aluminum sulphate in a ratio of 1/3/0.4/0.3% based on 100 g of precursor and subsequent heating at 170 °C over a period of 90 min in a drying cabinet, and the results for Example 1E are summarized in Table 2, see [0166]. In terms of the surfactant “allyl-100EO-10-PO-acetyl”, the “acetyl” of the surfactant is a polar group, and could be function as an anionic surfactant when exposed to basic condition of 70% neutralized acrylic acid under high temperature (100 °C) because the alpha hydrogen of the 3-CO- may be partially deprotonated into -CH2-CO-, which would lead to the same or similar superabsorbent polymers.  The `273 publication teaches the surfactant can be an ionic surfactant [0036], which is anionic or cationic surfactant.  More importantly, the `273 publication teaches the surfactant can be an anionic surfactant sodium laurylethersulphate (Example 10, TABLE 1).  The `273 publication teaches the ST values of the water-absorbing polymers according to the above-described inventive examples are more than 50 mN/m, preferably more than 55 mN/m, more preferably more than 60 mN/m and most preferably more than 62 mN/m. The ST value must not exceed a value of 68 nM/m.  Advantageously, this minimizes the rewet value (e.g. backsheet rewet) in the diapers and maintains the capillarity of the superabsorbent in the absorbent core of the diapers, see [0193].  Therefore, the `273 publication teaches the structural limitations of the claimed super absorbents.
In terms of the physical properties of claims 1-2 and 8, the `273 publication discloses 1) an average particle diameter of 300 pm to 600pm, and 2) CRC of 28 g/g or more, see Examples 1A-1E summarized in Table 2, see [0150, and 0163-0166].   In terms of the other claimed physical properties, AUL (0.9 psi) of 18 g/g or more, 10-min WAUL of 15 g/g or more, a gel bed permeability (GBP) for a physiological saline solution of 30 darcy or more, 5-min Gel-Vacuum AUL of 18 g/g or more, and a vortex time of 50 seconds or less, the `273 publication demonstrates with different measurements such as Free Swell Rate (FSR), AAP(0.7 psi), Saline Flow Conductivity or Permeability (SFC), and Surface Tension (ST), which all result in superabsorbent polymers with rapid absorption properties. The `273 publication further discloses that the inventive examples show the synergistic effect on the FSR value by the simultaneous use of polymerizable surfactants and carbonate. In this context, a defined particle size distribution (PSD) was used (150 um to 710 um). The standard mixture used is a composition of 4 particle fractions prior to surface crosslinking, which have the following distribution: 15% by weight of a particle size from 150 μm to 300 μm; 50% by weight 300 um to 500 um; 30% by weight 500 μm to 600 μm and 5% by weight 600 μm to 710 μm, see [0150].  
surface cross-linked and prepared from a water-absorbing resin having a cross-linked structure prepared by polymerizing a monomer including at least one of an acrylic acid and a salt of the acrylic acid, the water absorbent satisfying: (a) 90% by weight or more of the particles have a diameter less than 850 μm but not less than 150 μm; (b) a logarithmic standard deviation (σξ) of the particle size distribution is in a range of 0.25 to 0.45; (c) AAPs for 0.9 wt % saline is 20 g/g or more; (f) CRCs for 0.9 wt % saline is not less than 15 g/g but less than 29 g/g; (g) a chemical cross-linking index against pressure is 100 or more, the chemical cross-linking index against pressure represented by Formula (2): 

    PNG
    media_image1.png
    28
    452
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    28
    164
    media_image2.png
    Greyscale
, where CRCs (g/g) is an absorbency for 0.9 wt % saline, and AAPdw (g/g) is an absorbency against pressure for deionized water, see claim 1.  The specific examples of preparing the surface cross-linked water-absorbing resin particles are disclosed in Examples 1-12 of the specification, wherein the CRCs is greater than 28 g/g, see TABLE 1.  In addition, the `880 patent discloses the water absorbent has a high gel stability when swelled, and a liquid permeability in the case it is used in the water-absorbing material such as diaper fast liquid absorption (short vortex time), a little residual amount of liquid on a surface of the water-absorbing material (rewetting), and reduce an amount of a liquid permeability improver (such as inorganic particles) used for attaining a target liquid dispersibility, see col. 73, lns. 26-45.

The difference between Applicants’ claims 1-2 and 8, the invention disclosed in the `273 publication is that the prior art is silent on the other physical properties of the claimed superabsorbent polymers.  
In terms of the physical properties of claims 1-2 and 8, the `273 publication discloses 1) an average particle diameter of 300 μm to 600 μm, and 2) CRC of 28 g/g or more, see Examples 1A-1E summarized in Table 2, [0150, and 0163-0166].   
rapid absorption properties, which suggest great vortex time such as less than 50 seconds.  
In terms of rewetting properties of claim 8, the `273 publication teaches the ST values of the water-absorbing polymers according to the above-described inventive examples are more than 50 mN/m, preferably more than 55 mN/m, more preferably more than 60 mN/m and most preferably more than 62 mN/m. The ST value must not exceed a value of 68 nM/m.  Advantageously, this minimizes the rewet value (e.g. backsheet rewet) in the diapers and maintains the capillarity of the superabsorbent in the absorbent core of the diapers, see [0193].  The `273 publication teaches optimization of the physical properties of the superabsorbent polymers by addition of surfactants and blowing agents to improve gel rapid adsorption capacity, reducing rewetting and gel permeability, see [0048-0103].
Furthermore, the `880 patent teaches optimization of the physical properties of the superabsorbent polymers by addition of surfactants and blowing agents to improve gel rapid adsorption capacity, reducing rewetting and gel permeability.

It has long been recognized that a product is inseparable from its properties.  The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 


Conclusions
Claims 1, 2, and 8 are rejected.
Claims 9-16 remain withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).